Citation Nr: 0324379
Decision Date: 09/17/03	Archive Date: 01/21/04

Citation Nr: 0324379	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-06 948	)	DATE SEP 17, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran had active military service from January 1980 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, in which the RO denied a claim for an increased 
evaluation for the veteran's right knee disability.  The 
veteran filed a timely appeal with respect to that denial.  

ORDER TO VACATE

In March 2003, the Board issued a decision, which denied 
entitlement to an evaluation in excess of 10 percent for a 
right knee disability.  

Private medical records were received by the Board on March 
19, 2003.  These records had not been associated with the 
veteran's adjudication claims folder and had not been 
reviewed by the Board at the time of the Board decision.  
These records are pertinent to the current claim.  The Board 
notes that, generally, VA is considered to have constructive 
notice of medical records in VA's possession.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  On September 3, 2003, the 
veteran's representative filed a motion to vacate the Board's 
decision.  

The Board may vacate an appellate decision when a veteran is 
denied due process of law, as when the entire record was not 
considered.  38 U.S.C.A. 7104(a) (West 2002); 38 C.F.R. 
20.904(a) (2002).  Accordingly, the March 2003 decision of 
the Board must be vacated in its entirety, and a new decision 
will be entered as if the March 2003 decision by the Board 
had never been issued.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





Citation Nr: 0305582	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  01-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton







INTRODUCTION

The veteran served on active duty from January 1980 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
rates as 10 percent disabling at the time of his entrance 
into active duty.

2.  The veteran's service-connected right knee disability 
with arthritis is productive of no more than moderate 
impairment with extension to 0 degrees and 130 degrees of 
flexion. 


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 10 percent for 
right knee impairment have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § Part 4, 4.22, Diagnostic Codes 5257, 
5010, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this regard the veteran was notified of the requirements 
necessary to establish his claims in the statement of the 
case.  In a November 2002 letter to the veteran he was 
notified of VCAA, and of VA's duty to assist the veteran by 
obtaining evidence from various sources and to obtain a 
medical opinion if an examination or opinion is necessary.  
In that letter he was also notified of his responsibility to 
help obtain all evidence necessary to support the claim by 
informing VA of relevant medical records not already 
obtained.  The record shows that all pertinent evidence has 
been obtained and a VA examination has been conducted.  The 
Board finds that the VA has satisfied provisions of the VCAA.  
Quartuccio v. Princippi, 16 Vet. App. 183 (2002).

Factual Background

The service entrance examination showed no pertinent 
abnormality.  The service medical records show that the 
veteran received treatment for right knee problems.  He was 
evaluated by a medical board in June 1981.  At that time the 
veteran gave a history of right knee trouble since an injury 
in high school in 1973.  The diagnosis was severe 
degenerative joint disease, right knee as a result of old 
cruciate tear which existed prior to service.  The physical 
evaluation board assigned a present rating of 20 percent and 
deducted 10 percent for the pre-existing disability.

Service connection for a right knee disorder was granted in a 
September 1981 rating decision.  In that decision the RO 
determined that the veteran had a pre-existing disability of 
the right knee that was aggravated by service.  The RO noted 
that a military medical board diagnosed severe degenerative 
joint disease of the right knee as result of an old cruciate 
tear that existed prior to service and was aggravated by 
service.  On this basis the RO determined that a 10 percent 
evaluation would be assigned based on a 10 percent evaluation 
on entry to service and a 20 percent evaluation on leaving 
service.  That decision assigned a rating of 10 percent for 
impairment of right knee under Diagnostic Code 5257.

Private medical records show that the veteran was seen at the 
emergency center of a medical center in August 1999 for 
complaints of pain and numbness in the very proximal portion 
of the right calf and in the right popliteals area.  On 
examination there was minimal soft tissue swelling of the 
right lower extremity, and the proximal lower leg was a 
little warm to the touch.  The veteran's knee was tender in 
the popliteals area.  There was an old healed surgical scar 
over the knee, and no effusion.  He could flex and extend.  
The report of X-ray examination of the right knee at that 
time contains impressions of (1) osteochondritis desiccans of 
the medial femoral condyle and (2) early changes of marginal 
osteophyte production.

In September 1999 the veteran underwent injection to the 
right knee of 1 cc of Celestone.  The diagnosis was 
degenerative joint disease bilateral knees and left lateral 
epicondylitis.

The report of a May 2000 VA examination shows complaints of 
pain and swelling of the right knee, with flare-ups 20 to 25 
times per day and lasting for a few hours to one day.  
Prolonged standing, bending and walking aggravated the pain 
and rest and medication decreased the pain.  The veteran 
reported that he used a knee brace as needed.  The pain was 
affecting his job.  On examination, the right knee extension 
was to 0 degrees and flexion was to 100 degrees, with pain 
expressed at 100 degrees of flexion.  Prolonged standing, 
walking and bending were painful.  He had a healed surgical 
scar on the right knee with mild tenderness and no swelling.  
The veteran walked with a cane.  The report noted that both 
knees were stable.  X-ray examination of the right knee 
showed mild to moderate degenerative joint disease with 
periarticular spurring of the medial femoral condyle, and a 1 
cm ossification of the posterior aspect of the right knee.  
The diagnosis was arthralgia of the right knee secondary to 
degenerative joint disease.

A private medical treatment report of a follow-up visit in 
August 2000 noted that the veteran was having a lot of pain 
with the right knee still.  The report noted that the 
veteran's right knee had been injected with Cortisone three 
times.

A February 2001 private MRI report of right knee examination 
contains findings that the cruciate and collateral ligaments 
were intact.  There was a small to moderate joint effusion 
present extending into the suprapatellar bursa minimally 
elevating the patella.  The patella was in the midline with 
only minimal thinning of the articular cartilage.  The 
patella was otherwise normal.  There were hypertrophic 
changes present at the patella and along the medial and 
lateral margins of the joint and along the intercondylar 
groove anteriorly.  No abnormal osseous signal was indicated.  
There was grade II-III diffuse signal in the posterior horn 
of the medial meniscus consistent with a small undisplaced 
degenerative tear.  There was grade II signal within the 
lateral meniscus.  No obvious tear was indicated but there 
was a low probability of nondisplaced tear that might be 
demonstrated at arthroscopy.  No other obvious abnormality 
was indicated.  The report contains impressions of (1) small 
to moderate joint effusion.  Marginal osteophytosis involving 
the medial and lateral aspect of the knee joint and the 
patella and the intercondylar groove anteriorly.  (2) Grade 
III signal in the posterior horn medial meniscus consistent 
with a degenerative undisplaced tear.  No obvious lateral 
meniscal tear is indicated.  (3)  No other obvious 
abnormality is demonstrated.

The report of a March 2001 VA examination shows complaints of 
pain, stiffness and locking of the right knee, with flare-ups 
twenty-five times a month.  He was on Darvocet and Celebrex 
medication.  On examination, the right knee extension was to 
0 degrees and flexion was to 130 degrees, with pain expressed 
starting at 120 degrees of flexion.  Prolonged sitting, 
standing and walking were painful.  The right knee showed no 
swelling.  There was a healed surgical scar on the medial 
aspect, and mild tenderness on both the medial and lateral 
aspect of the right knee.  The veteran walked with a cane and 
he had a mild limp to the right.  No ankylosis was noted.  
There was no leg length discrepancy noted.  The examiner 
noted that the right knee was stable.

The examiner commented on the private X-ray and MRI 
examination reports in February 2001 discussed above.  The 
examiner noted that the MRI report showed small to moderate 
joint effusion, marginal osteophytes, Grade 3 signal in the 
posterior horn of medial meniscus consistent with a 
degenerative undisplaced tear.  The examiner noted that the 
X-rays showed normal right knee.  The examination report 
contains diagnoses of (1) right knee pain secondary to 
osteophytes, (2) undisplaced tear in medial meniscus of the 
right knee, and (3) small to moderate effusion of the right 
knee joint.

The May 2001 VA examination report shows that the examiner 
was requested to comment on the evidence from which he based 
a finding, made during the March 2001 VA examination, 
regarding the stability of the ligaments of the right knee.  
The examiner noted that the MRI report did not show any 
damage to the ligaments of the right knee.  It showed grade 3 
signal in the posterior horn of the right medial meniscus, 
consistent with a degenerative undisplaced tear.  During the 
present examination again the right knee stability was 
tested.  Anterior and posterior Drawer tests were negative.  
Mild tenderness was present on the medial and lateral aspects 
of the right knee.  There was no swelling of the right knee 
and it was stable anteriorly, posteriorly and mediolaterally.  
The veteran walked with a cane and mild limp to the right.
 
Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. See 38 C.F.R. § 4.7.  

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2002), the regulations do not give past medical 
reports precedence over current findings, and it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total, no 
deduction will be made.  If the degree of disability at the 
time of entrance into the service is not ascertainable in 
terms of the schedule, no deduction will be made. 38 C.F.R. § 
4.22 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2001).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations. 
Id.  

The RO has assigned a 10 percent rating (after deducting 10 
percent for pre-existing disability) for impairment of the 
right knee under Diagnostic Code 5257.  After reviewing the 
September 1981 rating action the Board is satisfied that this 
original granted included arthritis.

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation if it is slight, a 20 percent evaluation for 
moderate impairment of the knee and a 30 percent rating if it 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The currently assigned evaluation of 10 percent, after 
deducting for pre-existing disability, implies that the 
overall impairment of the right knee disability due to 
recurrent subluxation or lateral instability is moderate.  38 
C.F.R. § 4.71a, Code 5257 (2002).

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  

Diagnostic Code 5260 provides that a zero percent, or 
noncompensable, rating is warranted when flexion is limited 
to 60 degrees.  A 10 percent rating is warranted when flexion 
is limited to 45 degrees; a 20 percent rating is warranted 
when flexion is limited to 30 degrees; and a 30 percent 
rating is warranted when flexion is limited to 15 degrees.

Diagnostic Code 5261 provides that when extension of the knee 
is limited to 5 degrees, a noncompensable evaluation is for 
application.  When extension is limited to 10 degrees, a 10 
percent rating is warranted; when extension is limited to 15 
degrees, a 20 percent rating is warranted; and when extension 
is limited to 20 degrees, a 30 percent rating is warranted. 
When extension is limited to 30 degrees, a 40 percent rating 
is warranted.

The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

To summarize, veteran's statements regarding the severity of 
his knee disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

In this regard the recent VA examinations showed that the 
veteran's primary complaints were pain, swelling, locking, 
and stiffness with flare-ups 20 to 25 times a day.  The 
February 2001 MRI showed small to moderate joint effusion, 
marginal osteophytes, Grade 3 signal in the posterior horn of 
medial meniscus consistent with a degenerative undisplaced 
tear.  However, the cruciate and collateral ligaments were 
intact.  Additionally the May 2000, and the March and May 
2001 examinations showed no evidence of instability nor was 
there a finding of subluxation of the right knee.  Although 
the March 2001 VA examination showed mild tenderness on both 
the medial and lateral aspect of the right knee, there was no 
swelling and the surgical scar was healed.  Furthermore there 
was only slight impairment in the range of motion of the knee 
with extension to 0 degrees and flexion was to 130 degrees.   
The May 2000 VA examination showed normal extension with 
flexion was to 100 degrees.  There was no ankylosis of the 
knee.

The current findings do no show the presence of severe 
instability or subluxation of the right knee.  Additionally, 
the limitation of motion of the knee does not satisfy the 
criteria for a 30 percent rating.  Also, in view of the range 
of motion findings, which would be rated as non-compensable 
under the pertinent diagnostic codes, the Board is satisfied 
that the degree of functional impairment due to pain as set 
forth in the Deluca case is contemplated in the current 
rating for the right knee disorder.  As previously stated 
there is no current instability demonstrated and, therefore, 
separate ratings are not warranted for the instability and 
arthritis.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.


ORDER

A rating in excess of 10 percent for impairment of the right 
knee is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

